              Case 3:20-cv-02731-VC Document 96 Filed 05/05/20 Page 1 of 4




 1   WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
     wfreeman@aclunc.org                              Public Defender
 2   SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
     sriordan@aclunc.org                              Chief Attorney
 3   ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
     asalceda@aclunc.org                              genna.beier@sfgov.org
 4   AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
     FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
 5   CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
     39 Drumm Street                                  francisco.ugarte@sfgov.org
 6   San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
     Telephone: (415) 621-2493                        SAN FRANCISCO
 7   Facsimile: (415) 255-8437                        555 Seventh Street
                                                      San Francisco, CA 94103
 8   Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
     Additional Counsel Listed on Following Page      Fax: 415-553-9810
 9
10                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION

12

13   ANGEL DE JESUS ZEPEDA RIVAS,                        CASE NO. 3:20-CV-02731-VC
     BRENDA RUIZ TOVAR, LAWRENCE
14   MWAURA, LUCIANO GONZALO                             JOINT [PROPOSED] SEALING
     MENDOZA JERONIMO, CORAIMA                           ORDER RE ALL BAIL
15   YARITZA SANCHEZ NUÑEZ, JAVIER                       APPLICATIONS
     ALFARO, DUNG TUAN DANG,
16
                            Petitioners-Plaintiffs,
17
                          v.
18
     DAVID JENNINGS, Acting Director of the
19   San Francisco Field Office of U.S. Immigration
     and Customs Enforcement; MATTHEW T.
20   ALBENCE, Deputy Director and Senior
     Official Performing the Duties of the Director
21   of the U.S. Immigration and Customs
     Enforcement; U.S. IMMIGRATION AND
22   CUSTOMS ENFORCEMENT; GEO GROUP,
     INC.; NATHAN ALLEN, Warden of Mesa
23   Verde Detention Facility,

24                      Respondents-Defendants.

25

26

27

28
                      JOINT [PROPOSED] SEALING ORDER RE BAIL APPLICATIONS
             Case 3:20-cv-02731-VC Document 96 Filed 05/05/20 Page 2 of 4




 1   BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
     bbernwanger@lccrsf.org                          mschenker@cooley.com
 2   TIFANEI RESSL-MOYER (SBN 319721)                COOLEY LLP
     tresslmoyer@lccrsf.org                          101 California Street, 5th Floor
 3   HAYDEN RODARTE (SBN 329432)                     San Francisco, CA 94111
     hrodarte@lccrsf.org                             Telephone: (415) 693-2000
 4   LAWYERS’ COMMITTEE FOR                          Facsimile: (415) 693-2222
     CIVIL RIGHTS OF
 5   SAN FRANCISCO BAY AREA                          TIMOTHY W. COOK (Mass. BBO# 688688)*
     131 Steuart St #400                             tcook@cooley.com
 6   San Francisco, CA 94105                         FRANCISCO M. UNGER (Mass. BBO#
     Telephone: (415) 814-7631                       698807)*
 7                                                   funger@cooley.com
     JUDAH LAKIN (SBN 307740)                        COOLEY LLP
 8   judah@lakinwille.com                            500 Boylston Street
     AMALIA WILLE (SBN 293342)                       Boston, MA 02116
 9   amalia@lakinwille.com                           Telephone: (617) 937-2300
     LAKIN & WILLE LLP                               Facsimile: (617) 937-2400
10   1939 Harrison Street, Suite 420
     Oakland, CA 94612
11   Telephone: (510) 379-9216
     Facsimile: (510) 379-9219
12
     JORDAN WELLS (SBN 326491)
13   jwells@aclusocal.org
     STEPHANIE PADILLA (SBN 321568)
14   spadilla@aclusocal.org
     AMERICAN CIVIL LIBERTIES UNION
15   FOUNDATION OF SOUTHERN CALIFORNIA
     1313 West Eighth Street
16   Los Angeles, CA 90017
     Telephone: (213) 977-9500
17   Facsimile: (213) 977-5297

18                               Attorneys for Petitioners-Plaintiffs
                                      *Admitted Pro Hac Vice
19

20

21

22

23

24

25

26

27

28
                     JOINT [PROPOSED] SEALING ORDER RE BAIL APPLICATIONS
                  Case 3:20-cv-02731-VC Document 96 Filed 05/05/20 Page 3 of 4




 1          Pursuant to the Court’s Order granting the Plaintiffs’ Motion for Preliminary Injunction
 2   (ECF 35), the Court has directed that members of the provisionally certified class submit
 3   individual applications for release from immigration detention on bail and that Defendants
 4   respond to such applications. In order to properly consider each application, the Court is
 5   requiring the applicant to submit information that includes sensitive and highly personal
 6   information and Defendants may also submit such information in response. Such sensitive
 7   information includes (1) particularly sensitive personal medical information;(2) the address and
 8   telephone number(s) of persons who are proposed as custodians of an applicant in the event of
 9   the applicant’s release; (3) juvenile criminal information; and (4) other personally identifiable
10   information as set forth in Federal Rule of Civil Procedure 5.2(a) of the applicant and of third
11   parties.
12              As to this information, the Court finds that there is good cause to protect the information
13   from being released to the public to protect the applicants from “annoyance, embarrassment [or]
14   oppression ….” Fed. R. Civ. P. 26(c)(1); Pintos v. Pacific Creditors Ass’n, 605 F.3d 665 (9th
15   Cir. 2010); see also Fed. R. Civ. P. 5.2(a).
16              Moreover, the Court finds that it is in the interests of efficiency and conservation of the
17   resources of the parties and the Court to permit Plaintiffs and Defendants to file these
18   applications and responses under seal without the necessity of filing an administrative motion
19   pursuant to Civ. L. R. 79-5(d)(1) to accompany each such application.
20

21                                           [PROPOSED] ORDER
22          Accordingly, for good cause shown, IT IS HEREBY ORDERED:
23          1.        Plaintiffs may file bail applications on behalf of individual class members under seal to

24                    protect from public disclosure the material described in the following paragraph of this

25                    Order, without the necessity of filing an individualized motion to seal pursuant to Civ. L.

26                    R. 79-5(d)(1)(A) in support of each bail application.

27

28                                                  1
                              [PROPOSED] SEALING ORDER RE BAIL APPLICATIONS
                Case 3:20-cv-02731-VC Document 96 Filed 05/05/20 Page 4 of 4




 1         2.      Defendants may file responses to bail applications of individual class members under seal

 2                 to protect from public disclosure the material described in the following paragraph of this

 3                 Order, without the necessity of filing an individualized motion to seal pursuant to Civ. L.

 4                 R. 79-5(d)(1)(A) in support of each bail application.

 5         3.      The following categories of information are sealable material within the meaning of Civ.

 6                 L. R. 79-5(d)(1)(A):

 7                 a. Any particularly sensitive medical information concerning the applicant;

 8                 b. The addresses and telephone numbers of persons who are proposed as custodians of

 9                     an applicant in the event of the applicant’s release;

10                 c. Juvenile criminal information; and

11                 d. Other personally identifiable information as set forth in Federal Rule of Civil

12                     Procedure 5.2(a) of the applicant and of third parties.

13

14
     IT IS SO ORDERED.
15

16
     Dated this ___ day of May 2020                          __________________________
17                                                           VINCE CHHABRIA
                                                             United States District Judge
18
19

20

21

22

23

24

25

26

27

28                                               2
                           [PROPOSED] SEALING ORDER RE BAIL APPLICATIONS
